Citation Nr: 1602400	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  11-34 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for migraine headaches.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for sinus tachycardia.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for mitral valve prolapse with paroxysmal supraventricular tachycardia episodes.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to August 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2015, the Veteran presented sworn testimony during a personal hearing in St. Petersburg, Florida, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.  At the hearing, the Veteran submitted additional evidence directly to the Board.  She also submitted a written waiver of local consideration of this evidence; the waiver is contained in the VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2015).

As will be detailed below, the Board is reopening the Veteran's claims herein.  With respect to the claim of entitlement to service connection for sinus tachycardia, which was previously denied in a January 2006 rating decision, the Board notes that the Veteran has now been diagnosed with mitral valve prolapse with paroxysmal supraventricular tachycardia episodes.  See, e.g., the letter from Dr. J.M. dated February 2008.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, when a claimant makes a claim, she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Moreover, the Board finds that the disability claimed and denied in January 2006 and the current claim are one and the same, as the Veteran has identified the same symptoms in each claim and reported an onset during service.  The Board, therefore, does not construe the current claim as a claim for a "distinctly diagnosed disease" from the claim adjudicated in 2006.  Accordingly, her current claim is not a separate and distinct claim, but rather a claim to reopen her prior determination, and is characterized as such on the title page.  See Velez v. Shinseki, 23 Vet. App. 199 (2009).

As indicated above, the claim of entitlement to service connection for migraine headaches is being reopened herein.  The underlying issue of service connection is further addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on her part is required.


FINDINGS OF FACT

1.  In January 2006, the RO denied the Veteran's claims of entitlement to service connection for sinus tachycardia and migraine headaches.  The Veteran did not appeal that decision, and new and material evidence was not received within one year of its issuance.

2.  The evidence received more than one year since the January 2006 RO denial is not cumulative of the evidence at the time of the prior final denials of service connection for sinus tachycardia and migraine headaches, and raises a reasonable possibility of substantiating the claims.

3.  The Veteran has mitral valve prolapse with paroxysmal supraventricular tachycardia episodes, which is as likely as not related to her active duty service.




CONCLUSIONS OF LAW

1.  The January 2006 RO decision denying claims of entitlement to service connection for sinus tachycardia and migraine headaches is final.  38 U.S.C.A. 
§ 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  New and material evidence has been received sufficient to reopen the claims of entitlement to service connection for sinus tachycardia and migraine headaches.  
38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  Resolving all doubt in the Veteran's favor, mitral valve prolapse with paroxysmal supraventricular tachycardia episodes was incurred in her active service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims to reopen

In the current appeal, the Veteran contends that she suffers from migraine headaches and sinus tachycardia, which were incurred during her military service.  In this regard, a review of the claims file shows that the Veteran's claim of entitlement to service connection for tachycardia was originally denied in a January 1995 rating decision.  The Veteran did not appeal, and as new and material evidence was not received within one year of the decision, it became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1100; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  In August 1999, the RO denied the Veteran's original claim of entitlement to service connection for migraine headaches; she did not appeal, new and material evidence was not received within one year of the decision, and it became final.  Id.  In May 2005, the Veteran attempted to reopen her claims.  A January 2006 rating decision again denied the issues of entitlement to service connection for sinus tachycardia and migraine headaches.  The Veteran did not appeal and no new and material evidence was received within the one-year appeal period.  Accordingly, the January 2006 RO decision is also final.  Id.

Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim that has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a), 20.1100, 20.1105.

Where service connection for a disability has been denied in a final decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.

For applications filed after August 29, 2001, as in this case, new evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claims.  See 38 C.F.R. 
§ 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

As noted above, the Veteran's petition to reopen the claims of service connection for sinus tachycardia and migraine headaches was last previously considered and denied in a January 2006 rating decision.  The evidence associated with the Veteran's claims file at the time of the last final denial included service treatment records (STRs), VA treatment records, a July 1994 VA examination report, and the Veteran's statements.

Relevant evidence received more than one year since the January 2006 decision includes VA treatment records, a February 2008 medical opinion from Dr. J.M., a VA examination report dated November 2011, and statements by the Veteran in support of the claims.

The Board observes that, in a February 2008 letter, Dr. J.M. noted that the Veteran had heart palpitations dating back to her military service and was recently diagnosed with mitral valve prolapse with paroxysmal supraventricular tachycardia episodes.  Dr. J.M. then opined, "[m]ore likely than not these episodes are identical to the ones that she experienced while she was on active duty in the military and, as such, she should be connected to her military service."

VA treatment records dated in December 2007 note the Veteran's chronic daily headaches, as well as increasing frequency of heart palpitations due to sinus tachycardia.  VA treatment records dated in January 2008 document diagnoses of mitral valve prolapse and supraventricular tachycardia.  VA treatment records dated in December 2008 and April 2010 indicate that the Veteran continues to experience chronic "almost daily" headaches.

The Board also notes that the Veteran has submitted numerous statements asserting that she has experienced heart palpitations since her active duty military service.  See, e.g., the notice of disagreement (NOD) dated February 2010; see also statements dated September 2008 and October 2008.  The Veteran has also indicated that she experienced migraine headaches prior to her active duty service, which worsened in severity and frequency as a result of the stress of her service.  See the November 2015 Board hearing transcript, pgs. 10-12, 14-15.

The Veteran's statements, along with the medical and other evidence added to the record, relate to the previously unestablished elements of current migraine headaches and sinus tachycardia, and a link between said disabilities and her military service.  Accordingly, the standards under 3.156(a) have been met and the claims are reopened.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); Shade v. Shinseki, 24 Vet. App. 110 (2010).

II.  Merits of service connection - mitral valve prolapse with paroxysmal supraventricular tachycardia episodes

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).

In this matter, the Veteran asserts that she suffers from sinus tachycardia, which was incurred during her military service.  For the reasons set forth below, the Board finds that the evidence of record meets the elements for an award of service connection.

As noted above, the Veteran served on active duty from February 1989 to August 1993.  Her STRs demonstrate that she was referred to a cardiologist in January 1993 as a result of chest palpitations and lightheadedness; she was twenty-four weeks pregnant at that time.  Following cardiac testing and the wearing of a Holter monitor, the Veteran was diagnosed with sinus tachycardia in February 1993.  The Veteran's August 1993 Report of Medical History, associated with her service separation, documented tachycardia.

A July 1994 VA examination noted that "[f]or some time . . . [the Veteran] has been having rapid heartbeat.  It disappeared for a while and recently she had another of the rapid heartbeats and she counted it to be 120 per minute."  VA treatment records dated in February 1995 document the Veteran's history of tachycardia and heart palpitations.

In a May 2005 statement, the Veteran indicated that she was initially diagnosed with sinus tachycardia in February 1993, which had continued to the present day with increasing symptoms.

VA treatment records dated in January 2008 documented diagnoses of mitral valve prolapse and supraventricular tachycardia.  It was further noted that the Veteran had experienced episodes of tachycardia since her 20's every three to four months, lasting thirty minutes.

In a February 2008 letter, the Veteran's VA treatment provider, Dr. J.M., noted that the Veteran had a history of heart palpitations dating back to her time on active duty.  He explained that the Veteran was recently diagnosed with mitral valve prolapse and paroxysmal supraventricular tachycardia episodes.  Dr. J.M. then opined, "[m]ore likely than not these episodes are identical to the ones that she experienced while she was on active duty in the military and, as such, she should be connected to her military service."

The Veteran was afforded a VA examination in November 2011, at which time the examiner indicated that the Veteran's first documented cardiac complaint was in 2006, thirteen years after her separation from service.  The examiner then stated that because the Veteran did not have documented heart valvular problems while on active duty, "and she now (as of echocardiogram in 2007) does have mitral valve prolapse, which is well known to have associated symptoms of palpitations, there is no nexus with her current mitral valve prolapse disorder with associated episodic occurrences of supraventricular tachycardia and these palpitations which occurred while on active duty."  Critically, the November 2011 VA examiner failed to address the February 1993 diagnosis of sinus tachycardia, which was documented by the Veteran wearing a Holter monitor during her active duty service.

In contrast, the February 2008 opinion from Dr. J.M. appears to have been based upon her interview and evaluation of the Veteran, and thoughtful analysis of the Veteran's medical history.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").

The Board has weighed the probative evidence of record, including the February 2008 opinion of Dr. J.M., the November 2011 opinion of the VA examiner, STRs, VA treatment records, and the Veteran's competent and credible assertions concerning continuing symptomatology.  The Board finds that the evidence is at least in equipoise as to the matter of whether the Veteran has mitral valve prolapse with paroxysmal supraventricular tachycardia episodes, which is related to her military service.  The benefit of the doubt rule is therefore for application.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102.  Accordingly, and resolving all doubt in the Veteran's favor, the Board finds that service connection for mitral valve prolapse with paroxysmal supraventricular tachycardia episodes, is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303(b).


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for migraine headaches; to that extent only, the appeal is allowed.

New and material evidence has been received to reopen the claim of entitlement to service connection for mitral valve prolapse with paroxysmal supraventricular tachycardia.

Service connection for mitral valve prolapse with paroxysmal supraventricular tachycardia episodes is granted.
REMAND

After having considered the matter, and for reasons expressed immediately below, the Board finds that the merits of the Veteran's reopened claim of entitlement to service connection for migraine headaches must be remanded for further development.

The Veteran's November 1988 service enlistment examination did not document any complaint of or prior treatment for headaches.  A problem list generated during the Veteran's military service documented an August 1991 complaint of migraine headaches.  In addition, a September 1992 optometry clinic record noted the Veteran's report of headaches after computer use.  Her July 1993 separation examination was absent any documentation of a diagnosed headache disorder. 

Post-service treatment records document dated in September 1996 and November 1996 note the Veteran's complaints of migraine headaches of increasing frequency.  Her continuing complaints of chronic headaches were documented in VA treatment records dated June 1997, August 1997, February 1998, August 1998, December 2007, December 2008, and August 2010.  Most recently, the Veteran received emergency treatment at a private hospital for migraine headaches in May 2015.

At the November 2015 Board hearing, the Veteran testified that she began experiencing intermittent headaches during high school.  See the November 2015 Board hearing transcript, pgs. 10, 14-15.  She asserted that these headaches worsened during her military service, and continued thereafter.  Id. at pgs. 11-12, 15.

Critically, the Veteran has not been afforded a VA medical opinion in this matter.  As such, this claim should be remanded in order for an examiner to address whether there is clear and unmistakable evidence that the Veteran's diagnosed migraine headaches pre-existed her military service and, if so, whether there is clear and unmistakable evidence that said diagnosed disorder was not aggravated beyond its natural progression by the Veteran's military service.
On remand, any previously unobtained ongoing relevant medical records should be procured and associated with the Veteran's claims file.  To this end, the Board notes that the Veteran reported that she received treatment from her "regular doctor" for headaches prior to military service.  See the November 2015 Board hearing transcript, pgs. 10-11.  Thus, upon remand, VA should seek authorization from the Veteran to obtain pertinent outstanding treatment records from her private treatment provider.

Accordingly, the case is REMANDED for the following action:

1. With any necessary assistance from the Veteran, obtain all outstanding records of private treatment of the Veteran's headaches, to include any records from "regular doctor" prior to military service.  See the November 2015 Board hearing transcript, pgs. 10-11.  

2. Obtain all outstanding VA treatment records.

3. Thereafter, refer the VA claims file to an examiner with appropriate expertise.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.  After review of the claims file, the examiner should address the following:

a. Is there is clear and unmistakable (obvious, manifest, and undebatable) evidence that the Veteran's current migraine headache disability existed prior to her active military service?

b. If the answer to question (a) is yes, the examiner should then opine as to whether there is clear and unmistakable (obvious, manifest, and undebatable) evidence that the preexisting migraine headache disorder WAS NOT aggravated (i.e., permanently worsened) during service, or whether it is clear and unmistakable that any increase was due to the natural progress of the disease.

c. If the answer to question (a) is no, is it at least as likely as not (i.e., at least a 50 percent probability) that the current migraine headache disorder had its onset during military service or is causally related to such service, to include the August 1991 and September 1992 complaints of headaches referenced above?

In answering these questions, the examiner should address the Veteran's assertions of continuity of symptomatology dating from her military service.  The medical reasons for accepting or rejecting the Veteran's statements regarding continuity since service should be set forth in detail.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. 
4. Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate period of time for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


